DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 7/30/21 have been fully considered but they are not persuasive or are moot in view of the new ground(s) of rejection. 
Applicant argues that Claim 8 separates the outputting of the estimated vehicle coasting duration parameter from adjustment thereto based on the capacity to detect an object, and that that distinguishes from the teachings of the cited art.
Examiner respectfully disagrees. While Examiner broadly took the position that the “model” of the proposed system accounts for all of the considerations at issue, this does not render it non-obvious to separate considerations into their sub-components and/or to perform certain aspects of the algorithm separately.
Note: For ease of reading, specific citations to prior art are omitted from the following explanation. Support for the following positions is available in the rejections, below.
To be clear, the proposed combination of the prior art teachings works by estimating a vehicle coasting duration from a model based on a driver’s historical behavior and on the historical behavior of other drivers in a network. The model models behavior under a variety of parameter conditions. Such parameters may include traffic, weather, location, speed, visibility, etc. For example, the model may learn how this driver behaves in rain, as opposed to how this driver behaves in clear weather. That is, in times of low visibility conditions, this driver may be more reluctant to depress the accelerator pedal than in times of high visibility conditions. Accordingly, under rainy conditions, the model may predict that the coasting duration will start sooner and/or last longer or the like. (Note: For other divers, the opposite may be true.)
However, it is not necessary for all of the processing to occur before any value is determined. To do so may require too much processing power and/or be too slow. Rather, it is common for control algorithms to make baseline determinations and then adjust them based on special conditions. For example, it is common for an engine controller normal conditions, but then to adjust the amount based on, say, knocking conditions. Similarly, it would have been obvious to make a baseline prediction for vehicle coasting duration, based on behavior of the driver/peers under normal conditions, but then to adjust it based on, say, inclement weather (e.g. reduced capacity to detect). Examiner is including such an algorithm in the broad statement that “the model may consider visibility” or the like.
Accordingly, the baseline determination may correspond to the initial “outputting” of the claim (based on the peers) and the adjustment may correspond to the “additional adjusting” of the claim (based on reduced capacity to detect). 
Regarding claims 12 and 13, Applicant argues that the prior art has not identified the choices of the adjustment directionality of the estimated vehicle coasting duration, and so the obvious to try rationale does not apply. Specifically, Applicant argues “Only in hindsight does one know how to divide the options in to the ‘only two’ identified by the office.”
Examiner respectfully disagrees. It is by virtue of mathematical inherency that the “only two” options are identified. To be clear, there are only two ways to adjust a number – up and down. 
Assume, for the sake of argument, that the invention of claim 8 is in fact obvious in view of the cited art, just so claims 12 and 13 can be discussed on their merits alone. That is, for the sake of argument, let us concede that it would be obvious for one to adjust the estimated vehicle coasting duration based on reduced capacity to detect (as set forth in claim 8). The question now is how? Would one of ordinary skill be perplexed at this point or be in need of undue experimentation in order to determine the available ways the value can be adjusted? Certainly not; there are only two ways to adjust a number – up or down. Accordingly, it would have been obvious to provide wherein the proposed system then either increases or reduces the estimated vehicle coasting duration based on the driver’s historical behavior under given detection capacity conditions.

Claim Objections
Claims 4, 6, and 12 are objected to because of the following informalities: 
In re claim 4, the limitation, “a sub-peer group of human drivers” appears to refer to a “sub-peer”, a term that is not clear. Presumably, this is meant to read as a sub-“peer group”. For purposes of examination, this limitation group of the previously recited peer group of human drivers.
In re claim 6, see above (In re claim 4).
In re claim 12, the word “duration” appears to have been accidentally removed from the claim. As best understood, the claim is meant to read as follows:
The method of claim 8, where additionally adjusting the estimated vehicle coasting duration includes decreasing the estimated vehicle coasting duration in response to a decrease in the capacity to detect the object.
In re claim 22, this claim appears to require the following correction: 
… in response to the vehicle’s human driver not releasing the accelerator pedal and the vehicle expected to begin coasting at the first distance after the road changes from positive grade to negative grade, not automatically stopping the engine until the human driver releases the accelerator pedal and the vehicle begins to coast.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 8 – 14 and 21 – 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In re claims 8 and 9, the following limitations are unclear:
(claim 8) “outputting, from the machine learning model, an estimated vehicle coasting duration based on actions of the peer group of human drivers
(claim 8) “additionally adjusting the estimated vehicle coasting duration output …”
(claim 9) “wherein adjusting the estimated vehicle coasting duration based on actions of the peer group of human drivers includes…”
Limitation ii recites “additionally” adjusting, but there is no initial adjusting with respect to which this adjusting is additional. Rather, the preceding limitation, limitation i, was expressly amended on 7/30/21 by removing the term “adjusting” and replacing it with the term “outputting”. 
Similarly, limitation iii would appear to refer to limitation i, but again, limitation iii uses the word “adjusting”. Accordingly, limitation iii lacks proper antecedent basis.
 (Notably, the next limitation of claim 9 recites, “wherein additionally adjusting the estimated vehicle coasting duration … includes …”. As best understood, that is meant to refer to limitation ii.)
In re claim 22, the limitation, “in response to a vehicle’s human driver releasing an accelerator pedal and the vehicle expected to begin coasting a first distance after a location on a road the vehicle is traveling on changes from a positive grade to a negative grade and the engine is expected to be stopped a second, greater, distance after the road changes from positive to negative grade, automatically stopping the engine at the first distance” is unclear. Specifically, this limitation does not make mention of any special considerations, such as reduced detection capacity. As best understood, in the recited scenario, the system of the instant invention would stop the engine at the second distance. 
(It is noted that an omission of a special consideration, like reduced detection capacity, does not require its absence – the claim may simply be broad – however, given the explicit recitation of reduced detection capacity in other similar claims, Examiner seeks to be sure that the scope of this limitation is properly understood.)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 – 16, 19, and 21 – 23 are rejected under 35 U.S.C. 103 as being unpatentable over Marsden et al. (US 2019/0351908) in view of [Smith et al. (US 2017/0130635) and/or Wang et al. (US 9,371,766)] (in view of Lee et al. (US 10,704,520)) in view of Shuman et al. (US 6,161,071).
In re claim 8, Marsden discloses an engine operating method of a vehicle (abstract), comprising:
assigning a model to a human driver ([0026, 0065]; at least the algorithm that takes historical driving data into account corresponds to a model); 
outputting, from the model, an estimated vehicle coasting duration based on actions of the human driver [0026];
additionally adjusting the estimated vehicle coasting duration output by the model responsive to a distance to object sensing system of the vehicle [0094, 0095]; and
automatically stopping an internal combustion engine responsive to the estimated vehicle coasting duration ([0019, 0080]; figs 2, 2 (continued): “Off Coasting”).
Marsden lacks (i) wherein the model is a machine learning model; (ii) wherein the method is associated with a group of drivers; and (iii) the additional adjustment based on a change in capacity of the distance to object sensing system; and thus lacks:
assigning a machine learning model to a peer group of drivers;
outputting, from the machine learning model, an estimated vehicle coasting duration based on actions of the peer group of human drivers
additionally adjusting the estimated vehicle coasting duration output by the machine learning model responsive to a change in a capacity to detect an object via a distance to object sensing system of the vehicle due to environmental conditions presently affecting the distance to object sensing system.
Regarding the limitation, “machine learning”, it is well known to use machine learning to develop models in such a context. For example, see Wang (col 5, ln 52 – 53). Accordingly, it would have been obvious to do so in the proposed system.
Regarding the limitation, “peer group of human drivers”, Smith discloses the equivalence of obtaining information from a driver’s history and obtaining information from other drivers in a vehicle network in the context of developing a predictive model for engine control [0057]. Additionally, this is disclosed by Wang (abstract; col 5, ln 39 – 43).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system of Marsden by providing wherein the model and responses are associated with a peer group of drivers, as taught by Smith, as it is a known technique at least for robustly developing such a model, and thus is within the capability of one having ordinary skill. (Additionally, it is known to apply such a strategy in the context of controlling engine automatic stop functionality based on data of a peer group of vehicles. For example, see Lee (col 5, ln 40 – 50).)
Regarding the limitation, “additionally adjusting the estimated vehicle coasting duration output by the machine learning model responsive to a change in a capacity to detect an object via a distance to object sensing system of the vehicle due to environmental conditions presently affecting the distance to object sensing system”; Shuman discloses a vehicle control strategy that uses information including driver history and object sensing to develop a model used to control at least an adaptive cruise control / engine control (abstract; figs 4 – 7; esp. fig 5: 210(2), 210(7); fig 7: 208(1)). Specifically, Shuman discloses that visibility is considered in developing the model (col 10, ln 35 – 41; col 18, ln 50 – col 19, ln 10; col 19, ln 23 – 42; col 30, ln 51 – col 31, ln 16 (as discussed in the 4/30/21 action)).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the proposed system by considering visibility in the model, as taught by Shuman, as it is a known technique Response to Arguments.
In re claim 9:
Regarding the limitation, “overriding automatically stopping the internal combustion engine responsive to the estimated vehicle coasting duration”, Marsden discloses taking into account the estimated vehicle coasting duration in determining which mode to apply and how long to be in any mode [0026, 0086, 0089]. Marsden further discloses inhibiting coasting entirely at least under certain conditions that are suggestive of the coasting not lasting for a significant duration [0083, 0084]. This may be considered to satisfy the limitation of “overriding automatically stopping the internal combustion engine responsive to the estimated vehicle coasting duration”. However, as Marsden does not explicitly state that the inhibition is responsive to the estimated vehicle coasting duration, the following reasoning is relied on: It would have been obvious to provide this feature as it naturally follows from the suggestions of Marsden.
Regarding the limitations:
wherein adjusting the estimated vehicle coasting duration based on actions of the peer group of human drivers includes receiving output from a machine learning model that is based on the actions, 
wherein additionally adjusting the estimated vehicle coasting duration responsive to the change in the capacity includes modifying an output of the machine learning model according to limitations of the distance to object sensing system.
These naturally follow from the proposed system.
In re claim 10, regarding the limitation, “further comprising automatically stopping the internal combustion engine responsive to pedal input provided via a driver after overriding automatically stopping the internal combustion engine responsive to the estimated vehicle coasting duration”, it would have been obvious to employ a conventional idle stop strategy (e.g. responsive to brake pedal depression) even after overriding the off coasting at least when the vehicle later comes to a stop, as this is a known fuel savings strategy and is independent of the coasting strategy.

In re claim 11:
Regarding the limitation, “further comprising determining whether or not a vehicle driver in the peer group of human drivers modifies their vehicle driving behavior during conditions where the capacity to detect the object via the distance to object sensing system is degraded”; see above (In re claim 8; Response to Arguments). 
Regarding the limitation, “wherein the environmental conditions include at least one of ambient air density, humidity, rain, dust, hail, snow, and insects”, Shuman discloses that the visibility data includes data related to parameters “such as precipitation and light levels” (col 19, ln 24). One of ordinary skill would readily appreciate that at least one of ambient air density, humidity, rain, dust, hail, snow, and insects may be considered similarly to those parameters as they may have similar effects on visibility and thus would have been obvious to consider.
In re claims 12 and 13, it would have been obvious to increase/decrease the estimated vehicle coasting duration according to whatever the model predicts based on the behavior of the driver/peer group, as that is how the proposed system works. In other words, if, for example, the driver/peer behavior is to increase the coasting duration in low visibility conditions, it would be obvious to make such an adjustment to the model; if the opposite is observed, it would be obvious to do the opposite. Accordingly it would have been obvious to provide:
(claim 12) where additionally adjusting the estimated vehicle coasting duration includes decreasing the estimated vehicle coasting duration in response to a decrease in the capacity to detect the object.
(claim 13) where additionally adjusting the estimated vehicle coasting duration includes increasing the estimated vehicle coasting duration in response to a decrease in the capacity to detect the object.
In re claim 14, Marsden discloses where automatically stopping the internal combustion engine includes ceasing to rotate the internal combustion engine while a vehicle in which the internal combustion engine resides is coasting [0080 – 0082]. 
Regarding the limitation, “where additionally adjusting the estimated vehicle coasting duration includes reducing the adjusted estimated vehicle coasting duration with shortened distance capacity to detect the object
Regarding the limitation, “where the peer group of human drivers is in a specific geographical region”, Smith discloses a vehicle control algorithm that considers data from a peer group of human drivers, where the peer group of human drivers is in a specific geographical region (i.e. within a range of the vehicle) [0045, 0071].
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the proposed system by providing where the peer group of human drivers is in a specific geographical region, as taught by Smith, as it is a known technique at least for determining traffic (Smith [0071]) – notably, a parameter already considered in the model of Marsden [0025] – and thus is within the capability of one having ordinary skill.
In re claim 21:
Regarding the limitation, “where the change in the capacity to detect the object via the distance to object sensing system is determined based on environmental conditions”, see above (In re claim 11).
Regarding the limitation, “where automatically stopping the internal combustion engine includes ceasing to rotate the internal combustion engine while the vehicle in which the internal combustion engine resides is coasting”, see above (In re claim 8).
Regarding the limitation, “where additionally adjusting the estimated vehicle coasting duration includes advancing a location where the vehicle is expected or predicted to begin coasting so that the engine may be stopped sooner in response to conditions where the capacity of the distance to object sensing system to detect an object is determined to be reduced due to the environmental conditions”, as discussed above (In re claims 12 and 13), the proposed system learns from the driver’s behavior and acts accordingly. Accordingly, if the model learns that a certain driver is likely to begin coasting earlier than normal in the recited scenario (i.e. reduced visibility), then it would have been obvious for the proposed system to advance a location where the vehicle is expected or predicted to begin coasting.
In re claim 22, the proposed system yields where automatically stopping the internal combustion engine responsive to the additionally adjusted estimated vehicle coasting duration includes:
in response to 
a vehicle’s human driver releasing an accelerator pedal and 
the vehicle expected to begin coasting a first distance after a location on a road the vehicle is traveling on changes from a positive grade to a negative grade and
the engine is expected to be stopped a second, greater, distance after the road changes from positive to negative grade, 
automatically stopping the engine at the first distance; and
This scenario corresponds the above-discussed operation of the system (In re claim 8). Note: See below (In re claim 7), regarding the consideration of a road grade.
in response to 
the vehicle’s human driver not releasing the accelerator pedal and 
the vehicle expected at the first distance after the road changes from positive grade to negative grade, 
not automatically stopping the engine until the human driver releases the accelerator pedal and the vehicle begins to coast.
Marsden discloses that the accelerator pedal must be released in order to enter the stop the engine in the coasting operation at issue [0080, 0081].
In re claim 23, regarding the following limitations, see below (In re claim 7): 
… where automatically stopping the internal combustion engine responsive to the additionally adjusted estimated vehicle coasting duration includes: 
in response to 
a vehicle’s human driver releasing an accelerator pedal and
the vehicle expected to begin coasting a first distance after a location on a road the vehicle is traveling on changes from a positive grade to a negative grade and
the engine is expected to be stopped a second, greater, distance after the road changes from positive to negative grade, but 
the capacity indicated from the distance to object sensing system is reduced due to environmental conditions, 
automatically stopping the engine a third distance, between the first and second distance, after the road changes from positive to negative grade. 

In re claim 1, regarding the following limitations, see above (In re claims 8 and 9):
An engine operating method, comprising: 
adjusting an estimated vehicle coasting duration via a controller based on responses of a peer group of human drivers;
overriding automatically stopping an internal combustion engine via the controller responsive to the estimated vehicle coasting duration; and
automatically stopping an internal combustion engine via the controller responsive to the estimated vehicle coasting duration.
In re claim 2, regarding the limitation, “further comprising adjusting the estimated vehicle coasting duration responsive to severity of environmental conditions including at least one of ambient air density, humidity, rain, dust, hail, snow, and insects”, see above (In re claim 11).
In re claim 3, regarding the limitation, “further comprising adjusting the estimated vehicle coasting duration responsive to a capacity of a distance to object sensing system to detect an object at a predetermined distance”, see above (In re claims 8 and 9).
In re claim 4, regarding the limitation, “further comprising additionally adjusting the estimated vehicle coasting duration based on responses of a sub-peer group of human drivers”, see above (In re claim 14, regarding consideration of a peer group within a specific range (i.e. a sub-group of the peer group)).
In re claim 5:
Regarding the limitation, “where the peer group of drivers includes a plurality of human drivers”, see above (In re claim 8).
Regarding the limitation, “further comprising: consolidating the responses of the peer group of human drivers within a central server”, Smith discloses that that the peer group data may be consolidated on a central server (i.e. a cloud) [0071].
In re claim 6, see above (In re claim 4).
In re claim 7:

Regarding the following limitations, see above (In re claim 8).
adjusting a machine learning model responsive to a capacity of a distance to object sensing system to detect an object at a predetermined distance and
adjusting the estimated vehicle coasting duration via the machine learning model. 
Regarding the following limitations:
… including responsive to 
a vehicle’s human driver releasing an accelerator pedal after a location on a road the vehicle is traveling on changes from a positive grade to a negative grade 
with the engine determined to be automatically stopped a predetermined distance thereafter, but
where the capacity has been reduced to shorter distance detection, 
the method further comprises automatically stopping the engine earlier than determined but still after the location on the road the vehicle is traveling on changes from a positive grade to a negative grade.
Marsden discloses that the time from the determination that the engine is to be stopped until it is actually stopped may vary based on the probability that the driver will change their mind (fig 2: “PEO could reduce this window during low change of mind probability (increase fuel economy) or increase it during high change of mind probability (increase responsiveness)”. As discussed above (In re claims 12 and 13), the proposed system learns from the driver’s behavior and acts accordingly. Accordingly, if the model learns that a certain driver is less likely to change their mind in the recited scenario (i.e. reduced visibility), then it would have been obvious for the proposed system to stop the engine earlier (i.e. to reduce the window), in accordance with the disclosure of Marsden. 
(It should been noted that the recited limitations would be satisfied even if the proposed system didn’t take into account the grade of the road, since, if it based the decision on visibility and not road grade, it may still perform the recited function in the recited scenario (including the road grade conditions) Additionally, it would have been obvious to consider road grade in the model, since this is a known consideration (evidenced, for example, by Shuman (col 12, ln 17 – 19)).

In re claim 15, regarding the following limitations, see above (In re claims 8 and 7):
It should be noted that, regarding the limitation, “a distance to object sensing system that transmits a signal and receives a reflected version of the signal”, Marsden discloses the use of radar [0026].
An engine control system, comprising:
an internal combustion engine;
a distance to object sensing system that transmits a signal and receives a reflected version of the signal; and
a controller including 
executable instructions stored in non-transitory memory to estimate a vehicle coasting duration and stop the internal combustion engine based on the vehicle coasting duration, the vehicle coasting duration estimated based on vehicle coasting durations of a predetermined peer group of human drivers, the vehicle coasting duration a function of responses of members of the predetermined peer groups during conditions where performance of the distance to object sensing system is degraded due to environmental conditions; and 
additional instructions to adjust a beginning time or location for the vehicle coasting duration responsive to a change in the distance to object sensing system’s capacity to detect an object at a predetermined distance.
In re claim 16, regarding the limitation, “where the environmental conditions include at least one of ambient air density, humidity, rain, dust, hail, snow, and insects”, see above (In re claim 11).
In re claim 19, regarding the limitation, “where the predetermined peer group of human drivers in a specific geographical region”, see above (In re claim 14).

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 6 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 4. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID HAMAOUI whose telephone number is 571-270-5625.  The examiner can normally be reached on Monday - Friday, 9:00am - 5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat Wongwian can be reached on 571-270-5426. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAVID HAMAOUI/
Primary Examiner, Art Unit 3747